Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Claims 1-3, 7, 9, 22, 24, 29, 31, 34, and 37-45 are pending. Claims 29, 31, 34, and 43-45 remain withdrawn. Claims 1, 9, 24, 29, 31, 34, and 37 are amended. Claims 1-3, 7, 9, 22, 24, and 37-42 currently being examined. 
Maintained Rejections
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9, 22, 24, and 37-42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a protein comprising a) a first antigen-binding site that binds NKG2D, and b) a second antigen-binding site that binds 5T4, wherein the first-antigen binding site binds to NKG2D in humans and non-human primates, Thus, the claims identify the protein’s antigen-binding sites by function only, where the functions are described above in a)-b). No first or second antigen-binding site sequence structures of the protein are recited. 
While amended claim 9 recites and defines the three CDR sequences for either the heavy chain or light chain variable domains of a first antigen binding site, and while claim 9 provides partial sequence structure associated with the claimed functions, claim 9 does not recite or define the complete sequence structures critical to the first and second binding site functions. That is, claim 9 does not define, at a minimum, all six CDR sequences critical to the binding function of the first antigen binding site and all six CDR sequences critical to the binding function of the second antigen binding site claimed. Similarly, claim 24 recites and defines the three CDR sequences for either the heavy chain or light chain variable domains of a second antigen binding site, and does not recite or define the complete sequence structures critical to the first and second binding site functions.
The instant specification discloses 5T4 antigen binding site comprising the following pairs of heavy and light chain variable domain SEQ ID NOs 109/113; 117/121; 125/129; 192/196; and 200/204. (0026-0030) The instant specification discloses NKG2D antigen binding site comprising the following pairs of heavy and light chain variable domain SEQ ID NOs 41/42; 49/50; 57/58; 61/62; 77/78; 85/86; 93/94; 101/102; 1/(light chain variable domains selected from following: 2,4,6,8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, and 40, 42, 50). (0017-0025) The specification fails to disclose any other structural sequences required of the protein or its first and second antigen-binding sites to possess the claimed functions listed above. 
Thus, the instant specification describes five structurally distinct 5T4 antibodies that function as antigen binding sites to 5T4 and eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D. The specification fails to disclose any other structures or sequences required of the first and second antigen-binding sites to possess the function of binding 5T4, or binding NKG2D or NKG2D in humans, as broadly claimed. The specification fails to disclose any other structural sequences required of the first and second antigen-binding sites having less than 100% sequence identity to the 5T4 and NKG2D antibody heavy and light chain variable domain SEQ ID NOs listed above.
To provide adequate written description and evidence of possession of the claimed genus of proteins and antigen-binding sites, the instant specification can structurally describe representative first and second antigen-binding sites that function to bind antigens 5T4 or NKG2D, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antigen-binding sites that bind to 5T4 or NKG2D and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antigen-binding sites yet to be discovered that may function as claimed. The 5T4 or NKG2D antigens provide no information about the structure of an antigen-binding site that binds to them.
In this case, the only factor present in the claims is a recitation of the antigen-binding site functions listed above in a)-b) or partial sequence identity for the first or second antigen-binding sites. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only five structurally distinct 5T4 antibodies that function as antigen binding sites to 5T4 and eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D. A definition by function does not suffice to define the genus because it is only an indication of what the antigen-binding sites do, rather than what they are. Other than for the SEQ ID NOs listed above, specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification does not disclose which of the CDR amino acids can be altered outside of the claimed partial sequences and still maintain the claimed function of binding 5T4 or NKG2D as required by the claims. The instant specification fails to describe a representative number of antigen binding-site sequences having partially defined variable region CDRs for the vast genus of antigen binding-sites that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide an adequate written description of the claimed genus of antigen-binding sites that function as claimed.
In the instant case, the specification discloses only five structurally distinct 5T4 antibodies that function as antigen-binding sites to 5T4 and eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D. The claims broadly encompass any “antigen-binding sites” that bind to 5T4 and NKG2D. Dependent claims 9 and 24 broadly encompass proteins having only one heavy or one light chain variable region CDR set of only one antigen binding site defined. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the CDRs that can be altered and still maintain 5T4 or NKG2D binding function. The instant claims attempt to claim every binding site that would achieve a desired result, i.e., bind 5T4 or NKG2D, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only five structurally distinct 5T4 antibodies that function as antigen-binding sites to 5T4, and eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antigen-binding sites encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of five structurally distinct 5T4 antibodies, and eight structurally distinct NKG2D antibodies, and all first and second antigen-binding sites to 5T4 and NKG2D. Therefore, one could not readily envision members of the broadly claimed genus. 
Given the lack of representative examples to support the full scope of the claimed antigen-binding sites that bind 5T4 and NKG2D comprised by the claimed protein and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide antigen 5T4 and NKG2D, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antigen-binding sites that bind 5T4 and NKG2D that is required to practice the claimed invention.  
	Examiner Suggestion: Amend the claims to recite the structure critical to the protein function of binding to NKG2D and 5T4, that is, the six CDR SEQ ID NOs from the heavy and light chains of each of the antigen-binding sites comprised by the protein, or the SEQ ID NOs from both the heavy and light chain variable domains for each of the antigen binding sites comprised by the protein. 
Response to Arguments
Applicant argues that the claims as previously presented in Applicant’s amendment entered March 21, 2022 and as amended do not identify the protein’s antigen-binding sites by function only, rather by structure and function. Applicant reiterated the arguments recited in the Applicant’s response of March 21, 2022: the instant claims are supported by adequate written description at least because the instant specification describes structure features common to the members of the genus. Applicants argue that claim 1 does not recite a functional genus, but rather, claim 1 as amended recites proteins that include three components – (1) VH and VL of anti-NKG2D, and (2) VH and VL of anti-5T4. Applicants argue that the specific sequences of the NKG2D-binding site or 5T4-binding site used in the claimed invention are not central to the invention. Applicants argue the invention is based on the inventive concept of a molecule binding all three antigens so that a single protein facilities destruction of 5T4-expressing target cells. 
Response to Arguments
The arguments have been considered but are not persuasive. Applicant did not provide any new arguments of the written description. Therefore, rejection maintained due to following: 
the claims define the binding sites of the claimed protein by antigen binding function only without any antibody or VL/VH sequence structure recited; 
the specification fails to provide the critical or shared core antibody or VL/VH sequence structure correlated to, and responsible for, the antigen binding function of each binding site (for example, the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to the antibody binding function) that is possessed by the broadly claimed genus of binding sites required to make the protein; and
the specification fails to provide a representative number of species of binding site VH and VL sequences for the broadly claimed genus of binding site VH and VL domains that function to bind NKG2D, and 5T4. 
Contrary to arguments, claims now reciting the binding site comprises a VH and VL of an antibody still fails to provide any sequence structure for one of ordinary skill in the art to readily identify what VH and VL sequences provide the 5T4 and NKG2D binding functions. The claims still identify the protein binding sites by function only. The instant protein binding sites are claimed by what they do, rather than by what they actually are. The instant specification fails to provide structural features common to the members of the vast genus of binding sites comprised by the protein, or which features constitute a substantial portion of the genus, other than for the few representative anti-NKG2D and anti-5T4 antibodies disclosed. The specification does not disclose a shared sequence structure (six CDRs, or VH + VL domains) among the disclosed antigen binding sites that is responsible for the binding function. Therefore, there is no shared structure-function correlation demonstrated among the broadly claimed genus of VH and VL domains of antigen binding sites as disclosed in the specification. There is no reasonable or predictable extrapolation of the sequence structure of the disclosed exemplary anti-5T4 antibodies, or anti-NKG2D antibodies, to that of any and every VH and VL domain having the same function of binding the same 5T4 or NKG2D antigen as broadly claimed. One could not readily envision the sequence structure of the broadly claimed genus of binding sites binding 5T4 or NKG2D based on the instant disclosure of structurally unrelated anti-5T4 antibodies, structurally unrelated anti-NKG2D antibodies. 
Contrary to arguments, claim 1 does recite a functional genus. The claims recite a protein comprising three functional genera of binding sites required to bind NKG2D and 5T4. Thus, the protein is required to comprise three genera of binding sites that function to bind NKG2D or 5T4.  
Contrary to arguments, the specific sequences of the binding sites are central to the claimed protein product invention. Without the sequences, one could not readily envision or produce the claimed protein product that would function as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al (US20200048347A1, Priority Date: 09/01/2016). 
Regarding claim 1, Miao teaches a protein comprising a first antigen binding site that binds to NKG2D and a second antigen binding site that binds to 5T4, and an IgG antibody Fc domain that binds to CD16. (claims 2-5, 18-21, and 56; [48]; [53]). 
Response to Arguments
Applicant argues that claim 1 has been amended to recite a protein comprising a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody; a second antigen-binding site comprising a VH or VL of an anti-5T4 antibody, and an antibody Fc domain or portion thereof sufficient to bind CD16. Applicant argues that Miao does not “clearly and unequivocally” describe an embodiment in which an NKG2D-binding site, a 5T4-binding site and an Fc domain that binds to CD16 are present in a single protein. Applicant argues that “unless a reference discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in claim, it cannot be said to prove prior invention of the thing claimed, and thus, cannot anticipate under 35 U.S.C. 102.” Applicant further argues that In re Ruschig, 379 F.2d 990 (CCPA 1967) analogized an invention to a particular tree in a forest and held an application did not describe a particular invention where the application lacked “blaze marks which single out particular trees”. Applicant argues that Miao fails to disclose all of the limitations arranged or combined in the way as recited in the claim, and does not provide any “blaze marks” to single out a single protein comprising a 5T4 binding site, an NKG2D binding site and an Fc domain that binds CD16. Applicant further argues that Miao would require a skilled person to pick and choose from multiple lists across various layers in order to envisage a protein as claimed, without disclosing all of the limitations arranged or combined in the same way as recited in Applicant’s claims. Applicant reiterates past arguments that Miao is completely silent on CD16-binding and CD16 is not mentioned even once. 
The arguments have been considered but are not persuasive. Contrary to arguments, Miao teaches a protein with VH and VL of an anti-NKG2D antibody, a VH and VL of an anti-5T4 antibody, and an antibody Fc domain that binds to CD16, inherently. Therefore, Miao clearly and unequivocally describes an embodiment with NKG2D-binding site, a 5T-4 binding site an an Fc domain that binds to CD16 in a single protein. Contrary to Applicant’s arguments, Miao clearly states the target of “NKG2D-5T4”, Miao also argues that protein will consists of an Fc domain, therefore provides a clear “blaze mark” to single out a single protein with the instantly claimed binding sites. In regards to the CD16-binding site, examiner reiterates the following argument:
MPEP 2123 states: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)… Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, a disclosure of alternative embodiments, such as alternate antibody isotypes and Fc sequences, does not render the disclosure of IgG Fc any less anticipatory.
MPEP 2131.02 states that: “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli,
872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21
specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art
reference applied against the claims disclosed two of the chemical species. The parties
agreed that the prior art species would anticipate the claims unless applicant was entitled
to his foreign priority date.).” MPEP 2131.02  further states “…when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.” In the instant case, Miao clearly names and identifies IgG Fc isotype for making the bispecific antibody that inherently binds CD16.
Double Patenting
Claims 1-3, 7, 9, 22, 37-42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, 67, 68, 70, 72, 76, 89, 93, and 95-98 of co-pending Application No. 17/045,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite all the elements of the protein comprising a first antigen-binding site binding to NKG2D, a second antigen-binding site that binds to 5T4, and an antibody Fc domain, or a portion thereof sufficient to bind CD16. 
Response to Arguments
	Applicants state that the rejection is provisional and should be withdrawn if it is the only remaining rejection of record.
The arguments have been considered but are not persuasive. The double patenting rejection is not the only remaining rejection, and no terminal disclaimer and been filed, therefore the rejection is maintained.
Conclusion: No claim is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642